In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-341 CR

 ______________________


LONG HOANG LAM A/K/A CUONG LAM XUAN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 99100




MEMORANDUM OPINION

	Pursuant to a plea bargain agreement, Long Hoang Lam a/k/a Cuong Lam Xuan pled
guilty to the second-degree felony offense of burglary of a habitation.  See Tex. Pen. Code
Ann. § 30.02(a)(1), (c)(2) (Vernon 2003).  The trial court found the evidence sufficient to
find Lam guilty, but deferred further proceedings, placed Lam on community supervision for
seven years, and assessed a fine of $750.  The State subsequently filed a motion to revoke
Lam's unadjudicated community supervision.  Lam pled "true" to two of the alleged
violations of the terms of his community supervision.  The trial court found that Lam violated
the conditions of his community supervision, found Lam guilty of burglary of a habitation,
and assessed punishment at twenty years of confinement.  Lam appealed.  
	Lam's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  Lam filed a pro se brief, in which he argues that he did not understand the revocation
proceeding.  When an Anders brief and a pro se response are filed, an appellate court may
determine either: (1) "that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error" or (2) "that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to
brief the issues."  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree that no arguable issues
support an appeal.  See id.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on June 10, 2008
Opinion Delivered June 25, 2008
Do not publish							

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.